Citation Nr: 0433833	
Decision Date: 12/23/04    Archive Date: 12/29/04

DOCKET NO.  01-06 282A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date earlier than December 28, 
2001, for the grant of special monthly pension (SMP) based on 
the need for the regular aid and attendance of another 
person.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from November 1965 to April 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran testified before the 
undersigned at a hearing held at the RO in September 2004.


FINDINGS OF FACT

1.  A claim of entitlement to special monthly pension based 
on the need for the regular aid and attendance of another 
person was first filed on January 6, 1999.

2.  At the time of the January 6, 1999, claim, the veteran's 
nonservice-connected disorders were of such severity as to 
reasonably require the regular aid and attendance of another 
person.

3.  Entitlement to special monthly pension based on the need 
for the regular aid and attendance of another person was 
granted by the RO in March 2002, effective December 28, 2001.


CONCLUSION OF LAW

The criteria for an effective date of January 6, 1999, for 
the grant of special monthly pension based on the need for 
the regular aid and attendance of another person have been 
met.  38 U.S.C.A. §§ 1521(d), 5110 (West 2002); 38 C.F.R. 
§§ 3.351, 3.352, 3.400, 3.401(a) (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

A March 2002 rating decision granted entitlement to SMP based 
on the need for the regular aid and attendance of another 
person, with an assigned effective date for the grant of 
December 28, 2001.  The record reflects that the veteran was 
provided with notice of the March 2002 rating decision, and 
was provided with supplemental statements of the case which 
collectively notified him of the issue addressed, the 
evidence considered, the adjudicative action taken, the 
decision reached, the pertinent law and regulations, and the 
reasons and bases for the decision.  In addition, and in 
connection with the initial claim of entitlement to SMP, the 
veteran was specifically advised by VA via a December 2001 
correspondence of what information and evidence was necessary 
to substantiate his claim, and informed as to what evidence 
VA would obtain on his behalf and of what evidence he was 
responsible for submitting.  The December 2001 correspondence 
also suggested submitting any relevant evidence in his 
possession.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Since the December 2001 correspondence was fully compliant 
with 38 U.S.C.A. § 5103 as to the basic eligibility issue for 
SMP, additional notice pursuant to 38 U.S.C.A. § 5103 was not 
required for the earlier effective date issue.  See 
VAOPGCPREC 8-2003.  

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the 
supplemental statements of the case informed the veteran of 
the information and evidence needed to substantiate his 
claim.  Moreover, and as noted above, the December 2001 
correspondence notified the veteran as to which evidence 
would be obtained by him and which evidence would be 
retrieved by VA.  It is clear from submissions by and on 
behalf of the veteran that he is fully conversant with the 
legal requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by the veteran, and for which he authorized VA to 
request, were obtained by the RO.  38 U.S.C.A. § 5103A.  The 
record includes VA treatment reports covering the years 1998 
through 2001 (including documents from a contractor for VA 
home health care services), as well as the veteran's 
statements and the reports of VA examinations conducted in 
March 2000.  As will be discussed in further detail below, 
the determination of the proper effective date in this claim 
turns on the later of the date of claim or the date  
entitlement arose, and the Board has determined (and the 
veteran does not dispute) that the claim for benefits in this 
case was filed in 1999, and that the proper effective date is 
the date of the claim.  The Board therefore concludes that 
VA's duty to assist the veteran in obtaining pertinent 
records in connection with his claims has been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Factual background

The record reflects that the veteran has suffered from a 
number of primarily physical disorders since the 1980s, 
including the residuals of a gunshot wound to the left leg 
resulting in foot drop, and fusion of the right ankle and 
foot.  A November 1987 Board decision determined that the 
gunshot wound to the left leg was not the result of willful 
misconduct.

In a December 1987 rating decision, entitlement to a 
permanent and total disability rating for pension purposes 
was granted, and has remained in effect since that time.  The 
grant of pension benefits was based in part on the left and 
right leg disorders, and the evidence showing that the 
veteran required the use of short leg braces on account of 
absent active muscle motion below the knees associated with 
those conditions.

Following the December 1987 rating decision, no communication 
was received from the veteran or any representative 
suggesting that the veteran required the aid and attendance 
of another person until January 6, 1999.  In this regard the 
record reflects that in January 1995 the veteran submitted a 
VA Form 21-526, Veteran's Application for Compensation or 
Pension, on which he referred to his lower extremity 
disorders, but indicated that he was not in a nursing home.  
The veteran was contacted by the RO to clarify the benefit he 
was claiming via the VA Form 21-526, but his February 1995 
response did not suggest he was seeking entitlement to SMP.

On January 6, 1999, the veteran submitted a statement on 
which he claimed that he was permanently disabled, 
experienced left arm problems, and wore leg braces as well as 
a support for his testicles.  The RO construed the January 
1999 statement as a claim for special monthly pension and 
denied the claim in a rating decision issued later in January 
1999.  In a February 1999 statement the veteran requested 
that VA keep his claim open and grant SMP on account of upper 
and lower extremity impairment.  In an April 1999 statement 
he stated that he was about to lose an arm, and that he had 
used a brace for his leg since 1982.

A July 1999 rating decision thereafter denied entitlement to 
SMP.  In a September 1999 statement the veteran indicated 
that he wanted to appeal the denial of that benefit, but he 
did not specify whether he intended to appeal the January 
1999 or the July 1999 rating decision.

VA treatment records for 1998 through 1999 document treatment 
for, inter alia,  osteoarthritis affecting the veteran's 
upper extremities, a frozen right shoulder, degenerative 
changes affecting the cervical spine (thought to possibly 
involve radiculopathy), and diminished right upper extremity 
strength.  The records also show that he had fusion of his 
right talocalcaneal articulation as well as degenerative 
changes affecting the tarsal bones.  In December 1998 he 
underwent direct laryngoscopy for throat problems.  Treatment 
records for early 1999 show that he was counseled not to 
drive, and an April 1999 physical therapy note indicates that 
he was independent in ambulation, but required occasional 
assistance to dress himself.  In August 1999 the veteran was 
seen for a two-year history of voice problems, at which time 
he presented using lower extremity braces and a cane.  Based 
on findings of right true vocal cord abnormalities he 
underwent right medialization laryngoplasty in August 1999.

VA treatment records for 2000 show that the veteran, 
following the August 1999 throat surgery, underwent a 
tracheostomy and direct laryngoscopy with laser excision in 
February 2000; he was authorized home visits by a nurse for 
care following the procedure.  In a March 2000 statement, a 
VA physician indicated that in light of the surgery, the 
veteran should not lift more than 10 pounds and should 
receive assistance with clothes fitting.  A March 2000 
document from an agency which contracts for VA home health 
care services indicates that the veteran would receive six 
hours per week of home care including personal hygiene care, 
environmental care, and nutritional care, as well as help 
with grocery shopping.  

The treatment reports show that in April 2000 the veteran had 
a device removed from his throat which had been implanted 
during the August 1999 surgery.  A June 2000 entry notes that 
the veteran was receiving VA home health care services for 
six hours each week, consisting of homemaker services such as 
household chores, laundry and driving for errands; he was 
noted to live on the third floor of a residence.  An August 
2000 entry indicates that the veteran was issued a cane based 
on an assessment of impaired independence in walking and 
traversing stairs; the entry notes that the veteran was 
completely independent in his ability to transfer to a bed or 
chair, in using a toilet, and in bathing. 

On file is the report of March 2000 VA examinations of the 
veteran, at which time he was noted to be status post 
tracheostomy, and to present with braces for aiding his 
ambulation and balance.  The veteran was noted to have a slow 
and unsteady gait.  One examiner noted that the veteran was 
not bedridden and had not required assistance in traveling to 
the hospital, but nevertheless experienced a limited ability 
to walk; the examiner noted that the veteran was receiving a 
collapsible walker that very day.  The examiner noted that 
the veteran did not walk long distances, and that his weight 
bearing and balance were poor; the veteran was able to 
ambulate 100 feet before shortness of breath and foot 
instability impaired his motion.  He exhibited full range of 
upper extremity motion.  The examiner noted that the 
veteran's "circumstances for leaving his house [were] 
limited", and that the veteran had other people accomplish 
his household and shopping chores, although the veteran 
bathed and groomed himself.

VA treatment reports for 2001 show that the veteran underwent 
a total laryngectomy in February 2001 in connection with 
diagnosed vocal cord cancer.  A May 2001 statement by a VA 
physician indicates that the veteran was receiving home 
health aide services because of the vocal cord cancer 
residuals.  A June 2001 note indicates that the veteran was 
accepted into the Ohio Veterans Home and that he expected to 
move there in July 2001.

In March 2001, the Board issued a remand noting that 
September 1999 correspondences from the veteran constituted 
disagreement with the decision to deny entitlement to SMP; 
the Board instructed the RO to issue the veteran a statement 
of the case addressing the issue of entitlement to SMP.  

In a July 2001 statement, the veteran suggested that he was 
receiving the assistance of medical personnel from the Ohio 
Veterans Home. 

In July 2001, the RO granted entitlement to SMP based on 
housebound status.  A statement of the case was thereafter 
issued in July 2001 addressing entitlement to SMP based on 
the need for the regular aid and attendance of another 
person; the veteran submitted a responsive VA Form 9 in July 
2001.

Thereafter, in March 2002, the RO granted entitlement to SMP 
based on the need for the regular aid and attendance of 
another person.  The RO assigned an effective date of 
December 28, 2001, for the grant, based on a medical 
certificate received on that date from the Ohio Veterans 
Home.

At his September 2004 hearing before the undersigned, the 
veteran contended that he filed his claim for SMP sometime in 
1999, but that he had required assistance with his disorders 
since 1983.  He testified that his physical condition had 
continued to deteriorate throughout the years, that he 
experienced a cerebrovascular accident in 2000, and that he 
was treated for throat cancer in 2001.  He indicated that he 
received help from a relative in 2000 with his daily needs, 
and that he tended to remain at home during that time.  He 
testified that he moved into the Ohio Veterans home in July 
2001, and was currently unable to care for himself.

Analysis

In general, the effective date of an evaluation and award of 
pension will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  Awards for aid and attendance 
benefits are effective the date of receipt of claim or date 
entitlement arose, whichever is later.  However, when an 
award of pension based on an original or reopened claim is 
effective for a period prior to the date of receipt of the 
claim, any additional pension payable by reason of need for 
aid and attendance or housebound status shall also be awarded 
for any part of the award's retroactive period for which 
entitlement to the additional benefit is established.  
38 C.F.R. § 3.401(a). 

Any communication or action, indicating an intent to apply 
for VA benefits from a claimant, his duly authorized 
representative, a Member of Congress or some person acting as 
next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a) (2004).

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  A Substantive 
Appeal must be filed within 60 days from the date that the 
agency of original jurisdiction mails the Statement of the 
Case to the appellant, or within the remainder of the 1-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.302(b) (2004).

A person will be considered to be in need of regular aid and 
attendance if the person is a patient in a nursing home; 
blind or so nearly blind as to have corrected visual acuity 
of 5/200 or less in both eyes or concentric contraction of 
the visual field of 5 degrees or less; or establishes a 
factual need of regular aid and attendance of another person.  
38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351.  Determinations as 
to a factual need for aid and attendance must be based on 
actual requirements of personal assistance from others.  In 
making such determinations, consideration is given to such 
conditions as: inability of claimant to dress or undress 
himself or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliance which by reason of the particular 
disability cannot be done without aid (not including 
adjustment of appliances that normal persons would be unable 
to adjust without aid); an inability to feed himself through 
loss of coordination of the upper extremities or through 
extreme weakness; an inability to attend to wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
the hazards or dangers incident to his daily environment.  
"Bedridden" will be a proper basis for the determination 
and is defined as that condition that, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions that a 
claimant is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establishes that the claimant is 
so helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352.

On January 6, 1999, the veteran filed a claim which was 
construed by the RO, and shortly thereafter confirmed by the 
veteran, to be a claim for special monthly pension based in 
part on the need for the regular aid and attendance of 
another person.  As noted previously, while the veteran filed 
a claim in January 1995 in which he mentioned his left lower 
extremity impairment, he soon thereafter clarified the 
benefit he was seeking (which was not SMP).  The Board has 
carefully reviewed the record, but finds no communication 
from the veteran or any representative submitted prior to 
January 6, 1999, which indicates an intent to apply for SMP.  
The veteran does not contend that he filed a claim for SMP 
prior to January 1999.

Following the January 1999 claim, entitlement to SMP was 
denied in a January 1999 rating decision, and again in July 
1999.  In February 1999 the veteran specifically requested 
that his claim remain open, and in September 1999 submitted a 
statement which clearly constitutes a notice of disagreement 
with the denial of his claim.  The Board points out that the 
veteran did not specify which rating decision he intended to 
appeal, and that the notice of disagreement was timely with 
respect to the January 1999 rating decision.  Despite his 
September 1999 statement, the veteran was not issued a 
statement of the case addressing the denial of SMP based on 
the need for the regular aid and attendance of another person 
until July 2001, following which he perfected an appeal of 
that issue.

Given the above, the Board finds that the date of the 
successful claim for SMP at issue in this case is January 6, 
1999, as the veteran submitted a timely notice of 
disagreement with the January 1999 rating decision and 
thereafter perfected his appeal of that rating decision in 
July 2001, and continued to prosecute the claim until 
eligibility was established in March 2002.

As noted previously, the effective date of an evaluation and 
award of SMP based on the need for the regular aid and 
attendance of another person (except in one circumstance not 
present in the instant case) will be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
In reviewing the evidence on file to determine the date that 
entitlement arose, the Board finds persuasive that even at 
the time of the January 1999 claim, the veteran's physical 
impairments included left lower extremity foot drop and right 
lower extremity fusion of the ankle and foot.  Both 
conditions required the use of brace, although he retained 
the ability to ambulate independently.  VA treatment records 
generated contemporaneously and shortly after the veteran's 
claim was filed show that he also experienced upper extremity 
weakness and other orthopedic impairments which prompted his 
treating physicians to recommend that he stop driving, and to 
note that he required occasional assistance to dress himself.  
Treatment notes for 1999 also describe a history of vocal 
cord problems which resulted in several surgeries in 2000, 
and to a total laryngectomy in February 2001 for vocal cord 
cancer.  By March 2000 the veteran required VA home health 
care services to assist him in household duties, outside 
errands, and (initially) personal hygiene activities.

The record shows that the veteran was not scheduled for a VA 
examination in connection with his SMP claim until March 
2000.  When finally examined he was noted to have traveled to 
the examination without assistance, but was nevertheless 
unable to walk more than 100 feet before experiencing 
limiting symptoms of shortness of breath and foot 
instability.  The examiner also noted that the veteran was 
relying on others to accomplish his household and shopping 
chores, although not his bathing and groomed activities.

In short, the evidence on file shows that while the veteran 
may not have been receiving the regular assistance of others 
at the time he filed his claim, his multiple disorders 
nevertheless required such assistance.  Evidence received 
within the year following his claim shows that he was 
experiencing difficulty in dressing himself and in 
ambulating, that he was advised not to drive on account of 
his medical condition, and that he was authorized home care 
once he began undergoing his surgeries.  Subsequent treatment 
records document an increasing need for the assistance of 
others well before December 2001.  In the Board's opinion, 
the evidence received following the January 1999 claim served 
to confirm the point implied in the veteran's claim-namely 
that his nonservice-connected disorders entitled him to SMP 
because he required the assistance of others.  The Board 
therefore concludes that entitlement to SMP based on the need 
for the regular aid and attendance of another person existed 
when the veteran filed his January 6 1999, claim.

In sum, the Board concludes that the date of claim in this 
case and the date entitlement arose is effectively the same.  
Consequently, the veteran is entitled to an effective date of 
January 6, 1999, but not earlier, for the grant of SMP based 
on the need for the regular aid and attendance of another 
person.


ORDER

Subject to the controlling regulations applicable to the 
payment of monetary benefits, entitlement to an effective 
date of January 6, 1999, for the grant of entitlement to 
special monthly pension based on the need for the regular aid 
and attendance of another person is granted.





	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



